DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 7/21/2021, Applicant, on 10/19/2021, amended Claims 1 and 4.  Claims 1-20 are pending in this action, with Claims 7-20 being withdrawn. Claims 1-6 have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §112(f) – The interpretation has been removed in light of Applicant’s amendments to the claims.
Arguments regarding 35 USC §112(a) – The rejection has been removed in light of Applicant’s amendments.
Arguments regarding 35 USC §112(b) – The rejection has been removed in light of Applicant’s amendments. Examiner notes that a new 112(b) has been raised below as necessitated by amendment.
Arguments regarding 35 USC §101 Alice – Applicant asserts that the claims as amended recite elements that when combined are significantly more as they include features that are not well-understood, routine, and conventional, recite unconventional steps that confine the claim into a useful application of the abstract idea. Examiner disagrees as first Applicant has not stated what features or elements are not routine/conventional in the field, or why the steps are unconventional. This is a mere assertion of eligibility under 101, as Applicant further states that the use of the skeleton template to compare the structure of the communications, basically reciting the limitations of the claims, are not generic, routine, or conventional. The claim utilizes current technologies, such as a processor and memory, and that of a matching engine and parser, which are code to perform the limitations of the claims. There are no details of any of these in the specification, other than what they do, and this is a utilization of current technologies to perform the abstract limitations of the claims similar to that of Alice and not eligible under 101. The skeleton template to which these are compared to also have no 
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – The rejection has been removed in light of Applicant’s amendments and arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1 recites the limitation of “comparing… to a structure of one or more skeleton templates”.  Then in the next limitation there is a recited “between the structure of the received communication and a structure of the one or more skeleton templates” (and this is repeated a few times). This is unclear, as is this the same structure in these limitations or are they different? Thus the claims are indefinite.  For examination purposes the architectures will be taken as the same architecture for both. The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to receive a communication originated from one of a plurality of different resources (Collecting information; an observation; a Mental Process and Organizing and Tracking Information for a Human Interaction; a Certain Method of Organizing Human Activity), compare a structure of the received communication to a structure of one or more skeleton templates (Analyzing the Collected Information; an evaluation; a Mental Process and Organizing and Tracking Information for a Human Interaction; a Certain Method of Organizing Human Activity); determine whether there is a match between the structure of the received communication and a structure of one of the one or more skeleton templates (Analyzing the Information; an evaluation; a Mental Process and Organizing and Tracking Information for a Human Interaction; a Certain Method of Organizing Human Activity); responsive to a determination of a match between the structure of the received communication and a structure of one of the one or more skeleton templates, parse content from the communication using the skeleton template to which the structure of the received communications is matched (Analyzing the information; a Mental Process for Organizing and Tracking Information utilizing Mathematical Relationships/Concepts); and generate an event by applying a rule set corresponding to the skeleton template to which the structure of the received communication is matched, wherein the event is in accordance with the structure of the skeleton template to which the received communication is matched (Analyzing and Transmitting the Analyzed Information; an evaluation and judgment; a Mental Process and Organizing and Tracking Information for a Human Interaction; a Certain Method of Organizing Human Activity);, which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing and Tracking Information for a Human 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The processor, memory, database, matching engine, and parser are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the receiving and transmitting steps are insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the 
“[0082]   A user may thus have access to a device that facilitates interaction with a unified event/task list system such as the system illustrated in FIG. 4. For example, in certain embodiments, a user may have access to one or more of a variety of suitable computing devices, including devices such as desktop computers, laptop computers, workstations, enterprise class server computers, handheld computers, tablet computers, cellular telephones, smartphones, and set-top boxes. Other devices may be used in other embodiments. The device or devices used by the user may optionally include a wired and/or wireless communication adapter that enables communication via a network. The device or devices may also optionally include input/output components such as one or more of a tactile keyboard, a display, a touch sensitive display, a microphone, a camera, and location services. Such input/output components may allow a user to not only control operation of its own device, but also to control certain operational aspects of event/task processor 500.”	
	
	Which is an example of generic computer components, such as desktop and laptops, which utilize generic computers, as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, parser, engine, etc., nor the collecting and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.

	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-6 are allowable over the prior art of record and would be allowable if the independent claim was amended in such a way as to overcome the 35 USC 112 and 101 rejections set forth in the action. 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20150324757 A1
CARROLL; GLENN ALAN et al.
Creating Electronic Calendar Entries from Email Messages
US 20130318172 A1
Liberty; Edo et al.
METHOD AND SYSTEM FOR EMAIL SEQUENCE IDENTIFICATION
US 20200322484 A1
Crown; Michael A. et al.
Method and System for Scheduling and Initiating a Conference Call or Other Event
US 20200159579 A1
SHEAR; Victor Henry et al.
SYSTEMS AND METHODS CONFIGURED TO ENABLE AN OPERATING SYSTEM FOR CONNECTED COMPUTING THAT SUPPORTS USER USE OF SUITABLE TO USER PURPOSE RESOURCES SOURCED FROM ONE OR MORE RESOURCE ECOSPHERES

Holly, JR.; Gerald A. et al.
SYSTEM AND METHOD FOR AUTO-PROVISIONING AI-BASED DIALOG SERVICE
US 20190364130 A1
Rogynskyy; Oleg
SYSTEMS AND METHODS FOR MATCHING ELECTRONIC ACTIVITIES TO RECORD OBJECTS OF SYSTEMS OF RECORD WITH NODE PROFILES
US 20190361923 A1
Joseph; Rajit Kurien et al.
SYSTEMS AND METHODS FOR UPDATING FIELD VALUE PAIRS OF A RECORD OBJECT USING ELECTRONIC ACTIVITIES MATCHED TO THE RECORD OBJECT
US 20190361910 A1
Rogynskyy; Oleg et al.
SYSTEMS AND METHODS FOR MATCHING ELECTRONIC ACTIVITIES DIRECTLY TO RECORD OBJECTS OF SYSTEMS OF RECORD
US 20190361905 A1
Rogynskyy; Oleg et al.
SYSTEMS AND METHODS FOR RESTRICTING GENERATION AND DELIVERY OF INSIGHTS TO SECOND DATA SOURCE PROVIDERS
US 20190361871 A1
Brunets; Yurii et al.
SYSTEMS AND METHODS FOR ASSIGNING TAGS TO NODE PROFILES USING ELECTRONIC ACTIVITIES
US 20190317643 A1
BHARDWAJ; Abhishek et al.
INTELLIGENT PRODUCTIVITY MONITORING WITH A DIGITAL ASSISTANT
US 20190098139 A1
Crown; Michael et al.
METHOD AND SYSTEM FOR SCHEDULING AND INITIATING A TELEPHONE CONFERENCE CALL OR OTHER EVENT
US 20190042870 A1
Chen; Yen-Kuang et al.
MULTI-DOMAIN CONVOLUTIONAL NEURAL NETWORK
US 20190042867 A1
Chen; Yen-Kuang et al.
MULTI-DOMAIN CASCADE CONVOLUTIONAL NEURAL NETWORK
US 20180329744 A1
SHEAR; Victor Henry et al.
TAMPER RESISTANT, IDENTITY-BASED, PURPOSEFUL NETWORKING ARRANGEMENT
US 20180129995 A1
Fowler; Chad et al.
EFFICIENCY ENHANCEMENTS IN TASK MANAGEMENT APPLICATIONS
US 20180081496 A1
Bhardwaj; Abhishek et al.
INTELLIGENT PRODUCTIVITY MONITORING WITH A DIGITAL ASSISTANT
US 20160210602 A1
SIDDIQUE; M.A. Sami et al.
SYSTEM AND METHOD FOR COLLABORATIVE SHOPPING, BUSINESS AND ENTERTAINMENT
US 20150012399 A1
Ceribelli; Henrique Pedreira de Freitas et al.
System and Method for Enhanced Access and Control for Modification 

Gaitonde; Jitendra B.
CONFIGURATION MANAGEMENT FOR A CAPTURE/REGISTRATION SYSTEM
US 20100030734 A1
Chunilal; Rathod Yogesh
UNIVERSAL KNOWLEDGE MANAGEMENT AND DESKTOP SEARCH SYSTEM
US 20020194379 A1
Bennett, Scott William  et al.
Content distribution system and method
US 20020147726 A1
Yehia, Ramzi  et al.
Creating, distributing and enforcing relational and business rules at front-end application


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/8/2021